United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS            August 26, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-41336
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                   LUIS WILFREDO MOLINA-JIMENEZ,

                                                   Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-10-1
                      --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Luis Wilfredo Molina-Jimenez appeals his conviction on a

guilty plea and his 121-month sentence for possession with intent

to distribute marijuana.

     Molina-Jimenez contends that the district court abused its

discretion when it denied his motion to withdraw his plea.            This

court reviews the denial of a motion to withdraw a plea for an

abuse of discretion.    United States v. Adam, 296 F.3d 327, 332 (5th


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Cir. 2002).    The factors considered are:             whether the defendant

asserted innocence, delayed in filing the motion, and had close

assistance of counsel; whether the withdrawal would prejudice the

Government, inconvenience the court, and waste judicial resources;

and whether the plea was knowing and voluntary.                 Id.     No single

factor mandates a particular result, and the determination is made

based on the “totality of the circumstances.”             Id.

      An   examination    of     the   record    and    the     above     factors

demonstrates that, based on the totality of the circumstances, the

district court did not abuse its discretion by denying                    Molina-

Jimenez’s motion to withdraw his plea.                 See id.        The record

supports the district court’s findings that Molina-Jimenez was not

credible and that his assertions of innocence were self-serving.

The   record   shows   that    Molina-Jimenez     entered       a   knowing     and

voluntary plea.        Solemn declarations in court carry a strong

presumption of verity.        See id. at 333.    Molina-Jimenez has failed

to show that withdrawal of his plea would not have caused the

Government prejudice, would not have inconvenienced the court, and

would not have wasted judicial resources.              See id. at 332.          The

record provides no support for Molina’s assertion that he was

denied the close assistance of counsel.           See id.

      Molina-Jimenez     asserts   that    the   district     court     erred    by

denying him a reduction for his role as a courier in the offense.

This court reviews the finding on a defendant’s role in an offense



                                       2
for clear error.   United States v. Deavours, 219 F.3d 400, 404 (5th

Cir. 2000).

     Section 3B1.2(b), U.S.S.G., authorizes a two-level reduction

for a “minor” participant.    The district court is not required to

find, based solely on the defendant’s bare assertion, that a role

adjustment is warranted.    U.S.S.G. § 3B1.2, comment. (n.3(C)).

     This court has held that a “‘mule’ or transporter of drugs may

not be entitled to minor or minimal status.”       United States v.

Pofahl, 990 F.2d 1456, 1485 (5th Cir. 1993).    The burden is on the

defendant to establish his entitlement to the reduction by a

preponderance of the evidence.    Burton v. United States, 237 F.3d

490, 503 (5th Cir. 2000).

     Molina-Jimenez was the sole identifiable participant in the

crime at issue.    The only evidence supporting his argument that he

was merely a courier is his self-serving assertion.    Furthermore,

the record and Molina-Jimenez do not provide any explanation why

someone would entrust a mere courier with a large and valuable

quantity of marijuana.     Molina-Jimenez has not met his burden of

showing that he is entitled to the U.S.S.G. § 3B1.2(b) reduction.

See Burton, 237 F.3d at 503.

     Molina-Jimenez asserts that 21 U.S.C. § 841(a) and (b) are

unconstitutional in light of the Supreme Court’s decision in

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).         As Molina

acknowledges, his argument is foreclosed by this court’s precedent



                                  3
and is raised only to preserve the issue for Supreme Court review.

See United States v. Fort, 248 F.3d 475, 482-83 (5th Cir. 2001);

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

     Accordingly, the judgment of the district court is

     AFFIRMED.




                                4